Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art references, mainly Tokuda (US Pub. 4,726,139) and Hee Sub (KR 19980063812U) disclose some limitations of the claimed invention but fail to disclose: “a lever closure that includes the lever, the lever closure being pivotally fixed to the sliding grip about a lever closure pivot axis; a first set of detents that is at least one detent extending from the lever closure, the first set of detents being located on a portion of the lever closure across the lever closure pivot axis from the at least one tooth; and a second set of detents defined in the front seat grip, andHB: 4869-5231-5427.12Application of: MUDD, HENRY HOOPER Serial No.: 16/887,155Amendmentwherein the first set detents is located radially about the lever closure pivot axis with respect to the at least one tooth such that the first set of detents is configured to extend toward and engage the second set of detents when the lever closure is in the locked position so as to lock a position of the sliding grip along the fishing rod relative to the front seat grip”. Additionally, it would not have been obvious to modify any prior art to create an invention with the referenced limitation.
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642